El Juez Presidente Sr. Hernandez,
emitió la opinión del tribunal.
Con fecba 3 de mayo de 1917 la Sucesión de Juan Miguel del Toro y Torres, representanda por las personas que se designan en la demanda, promovió juicio ante la Corte. de Distrito dé Mayagüez contra Alberto Zambrana e Irizarry para obtener la restitución de cierta finca rústica con indem-nización de perjuicios, aleg’ando para fundamentar su acción ser dueños, por herencia de su padre Juan Miguel del Toro y Torres, fallecido en 25 de enero de 1917, de una finca sali-nera o salina llamada “Caborrojeña” en el barrio de Boque-rón; municipio de Cabo Boj o, de la que forma parte una por-ción de cuerda y media de terreno colindante por el sur y por el oeste con terrenos del demandado Alberto Zambrana e Iri-zarry, y que estando su causante en posesión.de esa parcela de terreno, el demandado en 6 de junio de 1916 maliciosa y fraudulentamente se la apropió destruyendo la cerca que la separaba de sus terrenos y poniendo otra cerca para .se-parar como separó de la finca salinera la expresada cuerda y media de terreno, desde cuya fecha venía cultivándola y utilizando sus productos. Alegan además los .demandantes que por consecuencia del despojo verificado por el deman-dado se ven privados de la posesión material de la cuerda y media de terreno, desde cuya fecha venían cultivándola y utilizando sus productos. ‘Alegan, además los demandantes, que por consecuencia del despojo verificado por el deman-dado se ven "privados de la posesión material de la cuerda y media de terreno, habiendo sufrido los perjuicios siguientes:
(a) Valor de los frutos dejados de. sembrar, $40.
(b) Daños sufridos en los cristalizadores y salitrales de la salina, consistentes en haberse ensuciado una gran parte de ellos con las aguas corrientes de las lluvias, por conse-*484cuencia de haber quitado Zambrana las mayas de cerca de la finca, $300.
(c) Sal dejada de sacar en esos cristalizadores ensucia-dos como consecuencia de los hechos expuestos bajo la letra (&), $960.
(d) Valor de las cercas destruidas por el demandado, $100.
(e) Valor de los árboles cortados y destruidos por el de-mandado, $5.
Esas partidas hacen un total de $1,315.
La demanda concluye con la súplica de que el demandado sea condenado a restituirles la parcela de cuerda y media de terreno de que han sido despojados, a indemnizarles to-dos los frutos que están obligados a restituir los poseedores de mala fe o su importe, y a pagarles la cantidad de $1,315 como indemnización de daños y perjuicios, así como los hono-rarios de abogado y las costas y gastos del litigio.
El demandado además de negar en su contestación las alegaciones de la demanda, adujo materia nueva y formuló contrademanda para obtener indemnización de perjuicios que había sufrido por valor de $261.
Celebrado el juicio la corte dictó sentencia en 17 de enero de 1918 por la que declara con lugar la demanda y ordena que el demandado Alberto Zambrana e Irizarry restituya a la sucesión demandante en la porción de cuerda y media de terreno, parte integrante de la salina denominada “Caborro-jeña,” ordenando, además, que los demandantes obtengan y recobren del demandado la suma de $15, con. costas, gastos y desembolsos a cargo de dicho demandado.
Contra la anterior sentencia interpusieron los demandantes recurso de apelación para ante esta Corte Suprema en cuanto sólo les otorga el derecho de recobrar del demandado la suma de $15 y no les concede los honorarios de abogado.
Fundan los apelantes su recurso en dos motivos, a saber: Primero. Que la corte inferior erró al no dar a las pruebas *485de los demandantes el valor qne tienen por sí y por no haber sido contradichas, invocando al efecto los artículos 4, 16 y 162 de la Ley de Evidencia en sns párrafos 6º. y 7º. Segundo. Que la corte inferior erró al no conceder a los de-mandantes los daños punitivos o ejemplares y los honorarios de abogado que determina la ley, sosteniendo, además, que con arreglo al artículo 281 del Código de Enjuiciamiento Civil tienen derecho a obtener una sentencia por el total del importe de los daños causados.
Examinemos la prueba aportada al juicio por los deman-dantes en apoyo de la indemnización pretendida en su de-manda.
Esa prueba consistió en las declaraciones de los testigos Juan del Carmen Montero, Lorenzo Montero, y Guillermo del Toro, que en la parte pertinente transcribimos a continuación.
TESTIGO JUAN DEL CARMEN MONTERO.
“* # # ^Ahora, está en posesión del terreno don Alberto Zam-brana, quien quitó la cerca que tenían los Sres. Toro, porque eso y que era de él, puso unos alambres por donde babía las mayas a la orilla del camino, * * * eso ocurrió del seis al siete de junio de 1916, desde entonces Zambrana ha cultivado esa porción de terreno, la sembró de maíz que le produjo cuarenta y cinco (púntales * * * que como consecuencia de haber quitado Alberto'Zambrana la cerca y haberse apropiado ese terreno, los dueños de las Salinas sufrieron daños y perjuicios, porque la cerca era muy tupida, y al ser quitada y venir la lluvia, las aguas entraron a los cristalizadores y los da-ñaron; eran aguas con fango, aguas sucias que venían con fuerza desde la parte alta de la costa; cuando estaba la maya, las aguas se regaban y venían lentamente, pero quitada lá maya, como no había qué la detuviera, el chorro de agua se introdujo en los cristalizadores, cuando estaba la maya no pasaba eso, porque la maya era una de-fensa. Hubo que limpiar los cristalizadores, que botarles el agua, porque no se pueden limpiar con agua, luego dejarlos un tiempo para que el fango se seque, para entonces limpiarlos con palas; em-plearon en ese trabajo setenta días, y como después no pudieron dar ningún resultado, vinieron a estar en condiciones de producir sal, como a los seis meses; * * trabajaron seis peones, entre ellos el declarante, ganando ochenta centavos cada uno, durante 70 días. *486Que en esos tres meses es costumbre sacar la sal, lo que depende del tiempo; que en ese tiempo babía seca; sólo cayó un cbubasco, pero pronto despejó. En concreto, de no baber pasado lo que pasó, y con el tiempo que hubo, se pudo baber sacado de seis a siete mil fanegas de sal en los cinco cristalizadores, de la parte del frente, que fueron dañados. Que el declarante ha estado y está ahora encargado de la venta de sal y en esa época el año pasado, vendieron la sal al precio de quince y a veinte y cinco centavos el quintal; el quintal tiene de gastos nueve centavos y la fanega tiene tres quintales. Las cercas destruidas por Zambrana tenían un valor de veinte reales cuerda y eran de una longitud de cuatro cuerdas; en la fracción de terreno había árboles, los que tumbó Zambrana y los hizo leña, producién-dole tres toneladas; la tonelada de leña en esa. época valía tres pesos, teniendo un peso de gastos; en la misma porción de terreno que se apropió Zambrana pudo haberse obtenido sembrando maíz, un pro-ducto de 45 quintales, los,que valían en esa época a $3.80 el quin-tal, con un gasto cada uno de 15 centavos entre escogida y desgrane, pudiendo calcularse en totalidad un gasto en la cuerda y media como de $10, incluyendo arado y siembra.”
TESTIGO LORENZO MONTERO.
“* * * Esa porción de terreno tiene una extensión de cuerda y media. * * * Puede valer como $60. * * * Ahora este año pasado fué que ocurrió que el Sr. Zambrana compró la porción de veinte cuerdas de terreno y quiso hacerse dueño de esa otra porción quitando los deslindes o colindancias que tenían los Sres. del Toro al frente; las quitó y cercó poniendo alambre a la otra maya que no le pertenecía. * * Quitó la colindancia, que cercaba a ellos y dejó unida la porción de terreno a las veinte cuerdas. * '* Don Miguel del Toro quitó la cerca que puso Zambrana; éste la mandó a poner al día siguiente y desde entonces está esa cuerda y media en posesión d'e don Alberto Zambrana. Que como consecuencia de esos actos de Zambrana, los dueños de las salinas sufrieron perjuicios pues por haberse quitado la maya esa que' se tenía allí, como represa de las aguas que bajaban; y vino una gran lluvia, desembocó la corriente, rompió los malecones y se entró dentro de las salinas el lodo y todas las aguas que había, causando un gran daño * * antes de quitar las mayas, las aguas no se metían porque las mayas las detenían y en lugar de venir directas pasaban con cautela; los cristalizadores se dañaron por el fango que bajó, traído por- el agua, y era imposible hacer sal con ese fango; entonces para reparar el daño empezaron por desaguar los' cristalizadores y estuvieron desa-*487guándolos como veinte o veinte y cinco días porque hubo que esperar que el fango se secara; entonces metieron seis peones que estuvieron trabajando unos setenta días y los pagaban a 80 centavos dia-rios * * Desde que ocurrió esa inundación y la rotura de la cerca por Zambrana basta que estuvieron los cristalizadores en con-diciones de sacarse sal transcurrieron tres meses; en esos tres meses no habiendo ocurrido lo que ocurrió, esos cristalizadores hubieran estado en condiciones de sacar sal, siendo costumbre que produzcan esos cristalizadores en los meses de julio, agosto y septiembre de seis a siete mil fanegas de sal; esos tres meses son propios para la sosecha de sal. * * * En la cuerda y media de terreno se acostumbra a sembrar maíz; las cercas destruidas por Zambrana eran cuatro cuer-das de maya y valen a veinte reales cuerda; con respecto a árboles, i ?-mora¡5;> destruyó los que allí había, los hizo leña y carbón, que sacó de 8 a 9 toneladas de leña, valiendo la tonelada limpia a dos . “ * * Recuerda que Zambrana quitó la maya del 6 al 7 del mes de junio, cuyo aguacero grande de que hablaba fué del 16 al 18 de julio; ya antes había llovido pero el aguacero más grande fué en esa fecha. La inundación fué un mes y días después de ha-berse quitado la maya, pero ya había llovido y el agua entrado en los cristalizadores; entonces se empezó a bañarlos, no con un agua-cero pequeño, que fué bastante regular. Después del 7 de junio cayó uno y en el mes de julio cayó el otro; con respecto al aguacero grande no puedo precisar cuándo fué, más o menos fué del 16 al 18 de julio, el grandísimo, el que-hizo la inundación * Cuando se quitó esa maya, para evitar que viniera la inundación, para evitar la corriente estaban preparando el alza del malecón del frente, pero no dió lugar a alzarlo por completo; estuvieron trabajando más o menos entre los cristalizadores y el malecón unos setenta días; antes de entrar el agua estuvieron trabajando de 15 a 16 días; no puedo precisarlo con seguridad, no pudieron terminar el trabajo, porque la lluvia no dejó * Que la porción que ocupa Zambrana tiene cuerda y media y es por allí por donde viene una avenida más fuerte * * * habiendo sido la causa de que se metieran las aguas. el haber Zambrana quitado las mayas, porque la avenida era fuerte y las mayas detenían las aguas.”
TESTIGO GUILLERMO DEL TORO.
“Es administrador y condueño de las salinas. * '* * Que -el día 6 de junio del año pasado, o sea el 1916, Alberto Zambrana por sí y ante sí quemó las colindancias que tenían ellos (los de-mandantes) o sea juntó esa porción de terreno con las veinte cuer-*488das de él, y* cercó la parte ahajo del camino incluyendo en su linea ese pedazo de terreno; que ellos tenían una maya, y él puso una maya más pequeña y alambre. * * * Que la destruyeron y se la echaron .abajo porque el pedazo de terreno era de ellos; después Zambrana volvió a poner la cerca. * * '* Que como consecuencia de haber quitado Zambrana la maya de arriba que colinda con él, como allí hace una hondonada el terreno, las aguas vienen con más precipitación y se desparraman por encima del malecón, a los cinco cristalizadores que quedan al frente, * * * los ensuciaron y no se pudo fabricar sal con ellos en ese estado; para poder tener las salinas en condiciones de producir sal le costó a' los pocos días desa-guar los cristalizadores, esperar que se secara el fango y proceder a la limpieza, en la que g'astó $336, tardando en ponerlos otra vez en condiciones de hacer sal más o menos setenta días de trabajo; que acostumbra a sacar en años anteriores en esos tres meses, en los 5 cristalizadores, 7,000 fanegas, las que le daban un promedio de 50 centavos fanega; que una fanega tiene tres quintales y veinte libras, (fue la fanega tiene de gasto 9 centavos, o sea' 1 centavo en la elabo-ración, 5 de saca y 3 de embarque; que la cerca destruida por Zam-brana valía $10 más o menos; que Zambrana tumbó los árboles, -hizo leña, más o menos cuatro toneladas, y la vendió, valiendo la tone-lada en esa época $3 y cada tonelada tenía $1 de gasto. * * * Que todos los años los cristalizadores cuajan sal en tiempo de seca, segúa. sea la seca, con un promedio cada cristalizador de dos cuajes por mes desde mayo en adelante hasta septiembrq en que empiezan las lluvias; en esa época es que hacen los cuajes pues aunque caen sus chubascos y aguaceros duros también, impiden poco tiempo el sacar sal; que esos 5 cristalizadores pueden contener alrededor de 7,000 fanegas de sal en los dos cuajes que dejaron de sacar; si llueve y está cuajado un cristalizador y es duro el aguacero se deshace la sal, entonces se deja más tiempo para que se evapore y cuando se eva-poran las aguas dulces', si continúa la seca vuelve, a cuajar, pero sí no continúa la seca no cuaja; si el cristalizador está cuajado ya para sacar y el agua no es muy fuerte, so le baja la compuerta y se puede sacar la sal, pero si es duro se deshace y entonces se pierde quince o veinte días o un mes para volver a cuajar; que a los pocos días de haber quitado Zambrana la cerca llovió fuerte y del 16 al 18 de julio cayeron ligeros aguaceros; que lo que han dicho los dos testigos anteriores respecto a que a mediados del mes de julio cayó un fuerte aguacero, ha sido equivocación de ellos, siendo el aguacero ese que cayó el que causó que se ensuciaran los cristalizadores; que un aguacero que cae encima de los cristalizadores estando cuajados *489suspende el cuaje, pero un aguacero como el que cayó que ensució los cristalizadores fué lo que determinó que no pudieran sacar sal durante tres meses. Si cae agua del cielo evita el cuaje pero por poco tiempo. Que acostumbra a pagar a los peones allí por sacar sal cinco centavos por fanega, por la limpieza de los cristalizadores pagan ochenta o noventa centavos diarios.”
Prueba del Demandado.
TESTIGO ALBERTO ZAMBRANA.
‘‘Beside en Boquerón,-de Cabo Bojo, en donde tiene una finca como de 180 cuerdas, conoce las salinas Caborrojeñas de los Sres. Toro las que colindan con dos fincas del declarante, una de ellas de 20 cuerdas de extensión. * * Está en posesión de esa finca desde el día 3 de febrero en que la compró; al llegar a la finca había allí unos mogotes de maya en el medio de la finca, les pegó fuego, los arrancó y los botó de allí, había unas cuautas. malezas, limpió todo eso poniéndolo en condiciones; que el 7 de julio de 1916 vino don Miguel del Toro acompañado por su hijo, un policía y varios peones; que el testigo no estaba allí sino su encargado que lo fué a buscar y cuando él llegó ya ellos no estaban allí y encontró las em-palizadas en el suelo, todos los estacones quitados y las mayas arran-cadas, esos.estacones habían sido puestos por él, que él repuso en se-guida la empalizada, porque no podía dejar la finca exenta, porque había ganado, que puso esa empalizada al lado de los salitrales. * * * Becuerda que cuando se destruyó la cerca por don Miguel del Toro, en junio del año pasado, allí no llovía, los meses de junio son meses secos y allí viene a llover del 15 de agosto en adelante; ese año en los meses de julio no llovió, algún chubasco; allí llueve del 15 de agosto en adelante.”
Han declarado otros testigos por parte del demandado pero sus declaraciones se encaminan principalmente a sos-tener el derecho de propiedad de Zambrana sobre la parcela de terreno de cuerda y media de que se trata y no a des-virtuar la prueba testifical del demandante.
De la declaración del testigo Juan del Carmen Montero se desprende que la cuerda y media de terreno produjo al demandado Zambrana 45 quintales de maíz que a razón de $3.80 el quintal, después de deducir un gasto de 15 centavos por quintal y $10 por gastos de arado y siembra, dan un *490producto líquido de $154.25; que el trabajo de 6 peones en 70 días para poner las salinas en condiciones de producir sal, con jornal de 80 centavos cada uno, produjo el desem-bolso de $336; que 6,000 fanegas de sal que se dejaron de sacar en los cinco cristalizadores, equivalentes a 18,000 quin-tales con un producto en venta de 6 centavos quintal, dan un total de $1,080; que las cuatro cuerdas de cerca destrui-das, a razón de $2.50 la cuerda, representaban la suma de $10; y que 3 toneladas de leña que le produjeron al deman-dado los árboles que echó a tierra, a $3 la tonelada, después de deducido $1 de gastos por tonelada daban un total líquido de $6. Todas las partidas expresadas ascienden a la suma de $1,586.25.
Según el testigo Lorenzo Montero, 6 peones que estu-vieron trabajando unos 70 días en las salinas, con jornal de 80 centavos .diarios, costaron $336; las cuatro cuerdas de maya destruidas por el demandado a razón de $2.50 la cuerda, representaban $10, y 8 toneladas de leña que utilizó Zam-brana de los árboles destruidos, siendo $2 el producto líquido de cada tonelada, dan el valor de $16. Por más que ese tes-tigo afirma que en la cuerda y media de terreno podía sem-brarse maíz j que si los cristalizadores hubieran estado en condiciones de sacar sal en los meses de julio, agosto y sep-tiembre hubieran producido de 6,000 a 7,000 fanegas, no ex-plica el valor de dichas fanegas.
Según el testigo Guillermo del Toro, el-trabajo para poner las salinas en condiciones de producir sal costó $336; las 7,000 fanegas de sal que dejaron de sacarse, teniendo cada fanega 9 centavos de gastos, importando cada fanega con esa de-ducción 41 centavos, dan la suma de $2,870; 4 toneladas de leña que sacó Zambrana de los’ árboles cortados, a $3 la to-nelada, pero deduciendo $1 por gastos, representan $8; y el valor de la cerca destruida era de $10. Esas partidas dan el total de $3,224.
Al ordenar la corte sentenciadora que los demandantes *491recobren del demandado la suma de $15, indudablemente se funda en el valor que dieron los testigos del demandante a las cercas destruidas por el demandado y a los árboles que cortó, que son las partidas d y c de la demanda.
En cuanto a la indemnización reclamada por el deman-dante por los daños sufridos en las cristalizadoras de las salinas (partida b) no vemos motivo para que la corte inferior no creyera la declaración de los testigos en tal ex-tremo en que resultaron contestes y sin impugnación, toda vez que les dió crédito en otros particulares como fueron en el de la apropiación del terreno por el demandado, en el de la destrucción de las cercas y árboles y en el de la valoración de estos daños, y, por tanto, entendemos que los testigos Juan del Carmen, Lorenzo Montero y Guillermo del Toro dijeron la verdad al declarar que los daños causados en las cristalizadoras de las salinas por los actos del deman-dado ascendieron a $336, por lo que el demandante tiene derecho a recobrar los $300 que por tal concepto reclamó en su demanda. Esa partida está suficientemente justificada y la corte inferior incurrió en manifiesto error al denegar su pago.
No ocurre lo mismo con respecto a la indemnización re-clamada en.la partida letra c por las 6,000 fanegas de sal que según esos testigos dejaron de sacarse de las cristali-zadoras durante el término de tres meses, pues bien pudo la corte no creer en la realidad de su existencia en vista de la gran discrepancia de los testigos sobre el valor de esa sal, toda vez que mientras Juan del Carmen Montero lo valora en $1,080, Guillermo del' Toro hace ascender su im-porte a casi el triple, o sean $2,870, sin que el otro testigo declarara respecto de ese particular. En igual caso se halla la reclamación de la letra a pues los testigos Lorenzo Mon-tero y Guillermo del Toro no declararon respecto de ella, haciéndolo solamente Juan del Carmen Montero quien la *492valoró en $154.25 cuando la demanda alegaba importar sola-mente $40.
El apelado en su alegato escrito llama la atención de esta Corte Suprema acerca de que la corte inferior prac-ticó una inspección ocular del terreno y de las salinas de los demandantes en unión de los abogados de ambas partes y sostiene que como consecuencia de dicha inspección la corte llegó a la conclusión de que no podía ser cierto que de los terrenos ocupados por el demandado debido a un aguacero se precipitara un caudal de agua dañando los salitrales de las salinas del demandante, por ser físicamente imposible, y que como consecuencia de ello tampoco fue cierto que tu-vieran que emplear sesenta días en limpiar los cristaliza-dores ni que estuvieran éstos como seis meses sin producir sal, ni que existieran los daños sobre que declaraban los tes-tigos empleados de las mismas salinas, entendiendo, por tanto, que sería una injusticia condenar al demandado a pagar una fuerte indemnización por daños que no existieron.
Ni del escrito de exposición del caso ni de ninguna otra parte del récord aparece que tal inspección ocular fuera prac-ticada, y, por tanto, no puede invocarse para contradecir la prueba testifical ministrada por la parte demandante.
Nos abstenemos de dar consideración a la cuestión legal levantada por la parte apelante sobre falta de aplicación del artículo 281 del Código de Enjuiciamiento Civil, pues la de-manda no fue presentada bajo la teoría que envuelve dicho artículo, como lo revelan los hechos y súplica de la misma, y no cabe alterar en grado de apelación los términos del debate judicial.
Por lo que toca a los honorarios de abogado no vemos que la corte inferior abusara de su discreción al no condenar al pago de ellos al demandado si tenemos en cuenta la dife-rencia que hay entre lo pedido en la demanda y lo concedido en la sentencia. Martinez v. Padilla, 19 D. P. R. 582.
Por las razones expuestas es de confirmarse la sentencia *493apelada, pero modificándola en el sentido de qne el deman-dado debe pagar a la parte demandante, y se le condena a pagarle la suma de trescientos dollars, además de los quince dollars a cuyo pago viene condenado.

Confirmada la sentencia apelada-, modificada en el sentido de que se condena al deman-dado a pagar al demandante la suma de $300 además de los $15 a cuyo pago viene conde- . nado.

Jueces concnrrentes: Sres. Asociados Aldrey y Hutchison.
Jaez disidente: Sr. Wolf.
El Jaez Asociado Sr. Toro no intervino en la resolución de este caso.